Citation Nr: 1450511	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to April 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decisional letter from the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In his July 2012 VA Form 9, substantive appeal, the Veteran checked the box indicating that he requested a Board hearing at the local VA office.  A handwritten notation states, however, that he was "requesting [a] videoconference hearing."  The record reflects that he did not report to a Travel Board hearing that was scheduled in September 2013.  However, as there is no indication that he was notified of the time and place of the hearing or that he has withdrawn his request for a Board hearing, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a videoconference hearing at the RO.  The Veteran and his representative should be notified of the date and time of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



